DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 11/8/2021 has been entered and made of record.
Application Status 
Claims 1-4, 6-14, and 16-22, were canceled. 
Claims 5, 15, and 23-24 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Stephen K. Kopchick (Reg. No. 61215) on 2/4/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1 – 4. (Cancelled) 


a circuitry; and
a memory, wherein
using the memory, the circuitry:
when a horizontal size of the block is larger than a vertical size of the block, (i) calculates a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generates the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block;
when the vertical size of the block is larger than the horizontal size of the block, (i) calculates a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generates the prediction image by applying the second average pixel value to the inner samples; and 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates the first average pixel value of the first reference samples, the first reference samples being referable and located outside the block and adjacent to the upper side of the block, (ii) calculates the second average pixel value of the second reference samples, the second reference samples being referable and located outside the block and adjacent to the left side of the block,[[(i)]] (iii) calculates a total average pixel value of the first reference samples and the second reference samples, and (iv) generates the prediction image by applying the total average pixel value to the inner samples, [[and]]
the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and
	the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae: 
	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to the vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y).

6 – 14. (Cancelled) 

15. (Currently Amended) A decoder that decodes a block in a picture using a prediction image of the block, the decoder comprising:
a circuitry; and
a memory, wherein
using the memory, the circuitry:
when a horizontal size of the block is larger than a vertical size of the block, (i) calculates a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generates the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block;
when the vertical size of the block is larger than the horizontal size of the block, (i) calculates a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left  and 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates the first average pixel value of the first reference samples, the first reference samples being referable and located outside the block and adjacent to the upper side of the block, (ii) calculates the second average pixel value of the second reference samples, the second reference samples being referable and located outside the block and adjacent to the left side of the block, (iii) calculates a total average pixel value of the first reference samples and the second reference samples, and (iv)
the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and
	the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae: 
	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to the vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y).

16 – 22. (Cancelled) 


when a horizontal size of the block is larger than a vertical size of the block, calculating (i) a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generating the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block;
when the vertical size of the block is larger than the horizontal size of the block, (i) calculating a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generating the prediction image by applying the second average pixel value to the inner samples; and 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates the first average pixel value of the first reference samples, the first reference samples being referable and located outside the block and adjacent to the upper side of the block, (ii) calculates the second average pixel value of the second reference samples, the second reference samples being referable and located outside the block and adjacent to the left side of the block, [[(i)]] calculating a total average pixel value of the first reference samples and the second reference samples, and (iv)
wherein the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and 
the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae: 
	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	
24. (Currently Amended) A decoding method for decoding a block in a picture using a prediction image of the block, the decoding method comprising:
when a horizontal size of the block is larger than a vertical size of the block, (i) calculating a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generating the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block;
when the vertical size of the block is larger than the horizontal size of the block, (i) calculating a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generating the prediction image by applying the second average pixel value to the inner samples; and 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates the first average pixel value of the first reference samples, the first reference samples being referable and located outside the block and adjacent to the upper side of the block, (ii) calculates the second average pixel value of the second reference samples, the second reference samples being referable and located outside the block and adjacent to the left side of the block, (iii) calculating a total average pixel value of the first reference samples and the second reference samples, and (iv)
wherein the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and

	

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to the vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y).

Allowable Subject Matter
Claims 5, 15, and 23-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to systems and methods for video coding.  The invention includes three different methods to calculate a DC value to predict a video coding block. When a horizontal size of the video coding block is larger than its horizontal size, the DC value is an average of reference samples that are adjacent to an upper side of the video coding block.   When a horizontal size of the video coding block is smaller than its horizontal size, the DC value is an average of reference samples that are adjacent to a left side of the video coding block.  When a horizontal 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 5/6/2021 for details. Regarding equations in original claim 5, the Applicant argued that the cited references only disclose a case where both dimension of the video coding block is equal, while the invention includes two more special cases.  During the interview conducted on 7/21/2021, the Examiner suggested the Applicant to include all three equations of claim 5 into all of the independent claims in order to place the application in an allowable condition. Please see the Interview Summary Record mailed on 7/26/2021. In a response filed on 8/6/2021, the Applicant included this suggestion, however the amendment filed on 8/6/2021 creates few new objections and rejections. In a Request for Continued Examination filed on 11/28/2021, amended claims address these issues. On 2/4/2022 Examiner further suggested few amendments to clarify the subject matters.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 5, 15, and 23-24 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488